Case: 4:19-cr-00914-HEA-NCC Doc. #: 2 Filed: 10/31/19 Page: 1 of 5 PageID #: 9

                                                                                      f~fLE!11J

                             UNITED STATES DISTRlCT COURT                          OCT 31 2019'
                             EASTERN DISTRlCT OF MISSOURl                         U.S. DISTRICT COURT
                                                                                EASTERN DISrRICT OF MO
                                   EASTERN DIVISION                                     ST l.OUJS

 UNITED STATES OF AMERlCA,                      )
                                                )
       Plaintiff,                               )
                                                )
 v.                                             ) No.

 PORTIA A. LINDSEY,                             ~          4:19CR914 HEA/NCC
                                                )
       Defendant.                               )

                                         INDICTMENT

The Grand Jury charges:

                                   COUNTS 1 THROUGH 4

                                     (Social Security Fraud)

       On or about the dates listed below, within the Eastern District of Missouri, the defendant,

                                    PORTIA A. LINDSEY,

in a matter within the jurisdiction of the United States Social Security Administration, for the

purpose of obtaining something of value and for other purposes, knowingly, and with the intent to

deceive, falsely represented to the State of Missouri and federally insured financial institutions,

that the social security number ending in 2647 had been issued to her so defendant could obtain

credit and other items of value, when in fact the social security number had not been issued by the

Social Security Administration to her:




                                                 1
Case: 4:19-cr-00914-HEA-NCC Doc. #: 2 Filed: 10/31/19 Page: 2 of 5 PageID #: 10




COUNT                  DATE                      FRAUDULENT USE

 1                     August 14, 2018           Missouri Driver's License in the name of P.A.C.

2                      March 25, 2019            Missouri Driver's License in the name of P.A.C.

3                      June 21, 2019             Academy Bank Account in the name of P.A.C.

4                      July 12, 2019             American Eagle Account in the name of P.A.C.

       All in violation of Title 42, United States Code, Section 408(a)(7)(B).



                                       COUNTS5THROUGH6

                                           (Bank Fraud)

A. FINANCIAL INSTITUTIONS

       1.    At all times relevant to the indictment, Academy Bank and American Eagle Credit

Union were financial institutions insured by the federal government through the National Credit

Union Association and the Federal Deposit Insurance Corporation.


B.   THE SCHEME TO DEFRAUD

       2.    Between on or about June 21, 2019 and August 31, 2019, within the Eastern District

of Missouri, the defendant,

                                       PORTIA A. LINDSEY,

devised a scheme and artifice to obtain moneys, funds, and assets owned by and under the custody

and control of federally insured financial institutions by means of false and fraudulent pretenses

and representations.

       3.    The scheme and artifice to defraud was in substance as follows:




                                                2
Case: 4:19-cr-00914-HEA-NCC Doc. #: 2 Filed: 10/31/19 Page: 3 of 5 PageID #: 11




             3:· It was part of the scheme and artifice to defraud that the defendant opened

             financial accounts using the name, date of birth, and social security number of P .A.C.;

             b. It was further part of the scheme and artifice to defraud that the defendant falsified

             her employment when opening the financial accounts;

             c. It was further part of the scheme and artifice to defraud that the defendant

             produced a fraudulently obtained State of Missouri driver's license in order to verify

             her identity;

             d. It was further part of the scheme and artifice to defraud that the defendant induced

             the financial institutions to issue debit cards in the identity of P.A.C.; and,

             e. It was further part of the scheme and artifice to defraud that the defendant caused

             losses to the financial institutions by using the fraudulently obtained debit cards in

             amounts exceeding her deposits to the accounts.


C.     The Financial Transactions

       4.    On or about the dates listed below, in the Eastern District of Missouri, the defendant,

                                     PORTIA A. LINDSEY,

executed and attempted to execute the scheme and artifice as set forth above, in that, PORTIA

A. LINDSEY made false statements to the federally insured financial institutions listed below

and submitted fraudulently obtained identification documents in order to open financial accounts

and obtain debit cards:

COUNT       DATE               FINANCIAL INSTITUTION                   DEBIT TRANSACTIONS

5           June 21, 2019      Academy Bank                            $2,063.88

6           July 12, 2019     American Eagle Credit Union              $10,989.84

                                                  3
Case: 4:19-cr-00914-HEA-NCC Doc. #: 2 Filed: 10/31/19 Page: 4 of 5 PageID #: 12




       All in violation of Title 18, United States Code, Section 1344.


                                            COUNT7

                                   (Aggravated Identity Theft)

       On or about July 12, 2019, in the Eastern District of Missouri, the defendant,

                                     PORTIA A. LINDSEY,

did knowingly possess, transfer, and use, without lawful authority, a means of identification, that

being, the name, social security number, and date of birth of P.A.C., during and in relation to the

commission of the felony offenses of: bank fraud, Title 18, United States Code, Section 1344;

access device fraud, Title 18, United States Code, Section 1029(a)(2); and, production of an

identification device, Title 18, United States Code, Section 1028(a)(l).

       In violation of Title 18, United States Code, Section 1028A.


                                            COUNTS

                                          (Identity Theft)

     On or about August 24, 2019, within the Eastern District of Missouri, the defendant,

                                     PORTIA A. LINDSEY,

in a matter affecting interstate commerce, knowingly transferred, possessed, and used, without

lawful authority, the means of identification of another, that being the name, account number,

and driver's license number of P.A.C., with the intent to commit, and in connection to the crimes

of: forgery, in violation of Missouri Revised Statutes 570.090, and stealing, in violation of

Missouri Revised Statutes 570.030.




                                                 4
Case: 4:19-cr-00914-HEA-NCC Doc. #: 2 Filed: 10/31/19 Page: 5 of 5 PageID #: 13




       In violation of Title 18, United States Code, Section 1028(a)(7).

                                                    A TRUE BILL.




                                                    FOREPERSON


JEFFREY B. JENSEN
United States Attorney



TRACY LYNN BERRY -014753 TN
Assistant United States Attorney




                                                5
